Case 1:19-cv-00398 Document 1 Filed 02/15/19 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE DIS'I`RICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY
AND ETHICS IN WASHINGTON,
1101 K Street, N.W., Suite 201
Washington, D.C. 20005

Plaintiff,

U.S. DEPARTMENT OF JUSTICE
950 Pennsylvania Ave., N.W.
Washington, D.C. 20530

)
)
)
)
)
)
)
v. ) Civil Action No.
)
)
)
)
)
Defendant. )

)

 

COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

l. This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.
§ 552, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for injunctive,
declaratory, and other appropriate relief. Plaintiff Citizens for Responsibility and Ethics in
Washington (“CREW”) challenges the failure of the Offlce of Legal Counsel (“OLC”), a
component of defendant U.S. Department of Justice (“DOJ”), to disclose to CREW opinions
OLC has written that discuss the power of the president to invoke emergency powers to declare a
national emergency including, inter alia, the president’s power to invoke those powers to build a
wall or other type of barrier along the U.S. border with Mexico

2. This case seeks declaratory relief that DOJ is in violation of the FOIA, 5 U.S.C. §
552(a)(6)(E)(i), for failing to provide CREW all responsive records, and injunctive relief
ordering defendant DOJ to process and release to CREW immediately the requested records in

their entirety.

 

Case 1:19-cv-00398 Document 1 Filed 02/15/19 Page 2 of 5

Jurisdiction and Venue

3_. This Court has both Subject matter jurisdiction over this action and personal
jurisdiction over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). The Court
also has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202. Venue n
lies in this district under 5 U.S.C. § 552(a)(4)(B).

M

4. Plaintiff CREW is a non-profit, non-partisan organization organized under section
501(0)(3) of the Intemal Revenue Code. CREW is committed to protecting the rights of citizens
to be informed about the activities of government officials and agencies, and to ensuring the
integrity of government officials and agencies CREW seeks to empower citizens to have an
influential voice in government decisions and in the government decision-making process
through the dissemination of information about public officials and their actions To advance its
mission, CREW uses a combination of research, litigation, and advocacy. As part of its research,
CREW uses government records made available to it under the FOIA.

5. Defendant DOJ is an agency within the meaning of 5 U.S.C. § 552({) and 5
U.S.C. § 701. OLC is a component within DOJ. Defendant has possession and control of the
requested records and is responsible for lillfilling plaintiff’ s FOIA request.

Statutorv and Regulatorv Background

6. The FOIA, 5 U.S.C. § 552, requires agencies of the federal government to release
requested records to the public unless one or more specific statutory exemptions apply.

7. An agency must respond to a party making a FOIA request within 20 working

days, notifying that party of at least the agency’s determination of which of the requested records

 

Case 1:19-cv-00398 Document 1 Filed 02/15/19 Page 3 of 5

it will release, which it will withhold and Why, and the requester’s right to appeal the
determination to the agency head. 5 U.S.C. § 552(a)(6)(A)(i).

8. An agency’s failure to make this determination within 20 days is subject to
judicial review without exhausting administrative remedies 5 U.S.C. § 552(a)(6)(C)(i).

Factual Background

9. During the most recent government shutdown, President Donald Trump and his
White House suggested he might invoke emergency powers and declare a national emergency to
bypass Congress’ refusal to fund his wall along the Mexican border and to direct federal officials
to proceed with wall construction

10. Vice President Mike Pence stated publicly that the White House Counsel’s Office
was examining the president’s ability to declare a national emergency to fund the border wall.

ll. President Trump’s threatened declaration of a national emergency for these
purposes raised serious questions among the public and Congress that the president was
considering actions of doubtful legality based on misstated facts and outright falsehoods to make
an end-run around Congress’ constitutional authority to make laws and appropriate funds.

12. To shed light on the legal authority for the president’s contemplated action,
CREW sent a FOIA request by email to OLC on January 10, 2019. CREW requested all opinions
written by OLC that discuss in any way the power of the president to invoke emergency powers
to declare a national emergency including, but not limited to, the president’s power to invoke
these powers to build a wall or other type of barrier along the U.S. border with l\/lexico.

13. CREW also requested expedition of its request because its subject matter is of
widespread and exceptional media interest and the requested information involves possible

questions about the government’s integrity that affect public confidence

 

Case 1:19-cv-00398 Document 1 Filed 02/15/19 Page 4 of 5

14. By letter dated February 12, 2019, OLC acknowledged receiving CREW’s request
on January 10, 2019. OLC also advised that based on the determination of DOJ’s Office of
Public Affairs (“OPA”) CREW’s request for expedition was denied because in OPA’s judgment
the regulatory criteria for expedition, set forth at 28 C.F.R. § l6.5(e)(l)(iv), were not satisfied

15. OLC further advised that it was unable to comply with the 20-day statutory
deadline for responding to CREW’s request but did not provide an alternative date for response
or cite c‘-unusual circumstances” that required a 10-day time extension

16. To date, CREW has received no other communications from OLC.

17. CREW has now exhausted all applicable administrative remedies with respect to
its request of OLC.

PLAINTIF’S CLAIM FOR RELIEF

18. Plaintiff repeats and re-alleges paragraphs 1-17.

19. Plaintiff properly asked for records within the custody and control of DOJ.

20. Defendant DOJ wrongfully withheld agency records requested by plaintiff by
failing to comply with the statutory time limit for making a determination on plaintiffs request,
and by withholding from disclosure records responsive to plaintiffs request.

21. Plaintiff therefore is entitled to injunctive and declaratory relief with respect to the

immediate processing and disclosure of the requested records

 

Case 1:19-cv-00398 Document 1 Filed 02/15/19 Page 5 of5 '

Reguested Relief

WHEREFORE, plaintiff respectfully requests that this Court:

(l) Order defendant Department of Justice to immediately and fully process
plaintiffs January 10, 2019 FOIA request to OLC and disclose all non-exempt documents
immediately to plaintiff;

(2) Issue a declaration that plaintiff is entitled to immediate processing and disclosure
of the requested records;

(3) Provide for expeditious proceedings in this action;

(4) Retain jurisdiction of this action to ensure no agency records are wrongfully
withheld;

(5) Award plaintiff its costs and reasonable attomeys’ fees in this action; and

(6) Grant such other relief as the Court may deem just and proper.

Respectfully submitted,

,;,:au/W%M/

Anrie L. Weismann

(D.C. Bar No. 298190)

Adam J. Rappaport

(D.C. Bar No. 479866)

Citizens for Responsibility and Ethics
in Washington

455 l\/lassachusetts Ave., N.W.

Washington, D.C. 20001

Phone: (202) 408-5565

Facsimile: (202) 588-5020

Dated: February 15 , 2019 Attorneysfor Plaintijjf

 

 

